Citation Nr: 0409245	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  93-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ulnar nerve 
entrapment.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for blisters on the 
hands.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for sinusitis.

(The issues of entitlement to service connection for a neck 
disorder and whether new and material evidence was received 
to reopen a claim of entitlement to service connection for 
sinusitis were the subject of an earlier decision on August 
8, 2002.)


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from October 1979 to April 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Waco, Texas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

By a decision dated June 16, 1998, the Board denied the 
veteran's claim of entitlement to service connection for 
ulnar entrapment of the elbows.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which, upon a joint motion by the 
Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's June 16, 1998, decision and remanded the 
matter for further proceedings.

In July 2003, the Board remanded the case to the RO.  The 
case was returned to the Board in March 2004.

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
The VCAA provides, inter alia, that, upon receipt of a 
substantially complete application for benefits, VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  

The record does not reflect that the RO complied with the 
notification requirements of the VCAA in that the appellant 
has not been notified as to any information, and any medical 
or lay evidence not previously provided to VA, which is 
necessary to substantiate her claims and whether VA or the 
claimant is expected to obtain any such evidence.  Thus, 
additional notification action is needed.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The RO 
should specifically advise the appellant 
of the evidence considered and the 
reasons and bases for the denial of her 
claims, and then, inform her of the 
nature of evidence necessary to 
substantiate her claims, what evidence, 
if any, VA will request on her behalf, 
and what evidence she is requested to 
provide.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the appellant.  If the RO is unable to 
obtain any pertinent evidence identified 
by the appellant, it should so inform the 
appellant and request her to submit the 
outstanding evidence.

3.  VA should then review the claims file 
and undertake any additional notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002) and its implementing 
regulations, consistent with all 
governing legal authority.  

4.  Then, the RO should readjudicate the 
claims.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this REMAND are to afford the appellant due 
process of law and to comply with the notice provisions of 
the VCAA.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
The appellant does have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




